Title: Notes from Congress’ Secret Journal on Instructions to Peace Commissioners, 7 June 1781
From: Madison, James
To: 



June 7[, 1781]
Sd. Come. Carol. Jones &c—report—Witherspoon’s motion with a Secret adl. instrn. 1. to try for old ultm. as to Boundary 2 but if necessary to leave qon open—or this refused 3 to settle matter as well as possible—on 1st all ay—on 2. all ay but Sul: & Livr. Ward—Mr. Mer. Smith—so carried—on the 3d—Sul: & Liv. ay—Lovl. & Ward no—Varm. ay—Huntington—Elsworth ay Sherman no—Witherspoon & Houston ay—Jones, Madison Bland—Smith no. Sharpe ay Johnson no—Matthews Bee Motte ay—Walton Few, Howley ay—lost—